Citation Nr: 1640197	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  12-20 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1981 to August 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for tinnitus, a right knee disability and a left knee disability.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  During that hearing the Veteran withdrew the claim for service connection for tinnitus.  A transcript of that hearing is of record.

Although the RO may have reopened the previously denied claims, the Board must address the question of whether new and material evidence has been received to reopen the claims for service connection in order to establish the Board's jurisdiction to review the merits of the previously denied claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for a right and left knee disabilities are REMANDED to the Agency of Original Jurisdiction.



FINDINGS OF FACT

1.  A May 1995 rating decision denied service connection for a right knee disability.  The Veteran did not appeal that decision, and the May 1995 decision is final.

2.  The evidence received subsequent to the May 1995 final denial of the claim for service connection for a right knee disability is new, and is also material because it raises a reasonable possibility of substantiating the claim.

3.  A May 1995 rating decision denied service connection for a left knee disability.  The Veteran did not appeal that decision, and the May 1995 decision is final.

4.  The evidence received subsequent to the May 1995 final denial of the claim for service connection for a left knee disability is new, and is also material because it raises a reasonable possibility of substantiating the claim.

5.  At the January 2016 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of appeal of the issue of entitlement to service connection for tinnitus, and there is no question of fact or law remaining before the Board on this matter.


CONCLUSIONS OF LAW

1.  The May 1995 rating decision that denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2015).

2.  As new and material evidence has been received since the May 1995 rating decision, the criteria to reopen the claim for service connection for a right knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The May 1995 rating decision that denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2015).

4.  As new and material evidence has been received since the May 1995 rating decision, the criteria to reopen the claim for service connection for a left knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for tinnitus has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§  20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A May 1995 rating decision denied service connection for a right knee disability on the basis that the service medical records did not show trauma or injury to the right knee, and that no post service evidence on a right knee disability was available.  The May 1995 rating decision also denied service connection for a left knee disability on the basis that the service medical records did not show trauma of the left knee, that no post service evidence of a left knee disability was provided, and that no knee disability was not found on the Veteran's last examination, the separation examination.

The Veteran was notified of the denials and did not perfect timely appeals.  Therefore, the rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

VA will reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is evidence which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2015).  That analysis compares newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence received since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, evidence added to the claims file since the final May 1995 rating decision includes VA and private medical records, including a May 2010 private medical record showing that the Veteran has currently diagnosed chondromalacia, early arthritis, and degenerative joint disease of both knees; and a Board-certified orthopedic surgeon opined that, based on a review of the medical records, that it was more likely than not and greater than a 50 percent chance that the Veteran's bilateral knee disabilities were a direct result of service and a motor vehicle accident in 1983.  An October 2001 private medical record authored by the same orthopedic surgeon opines that the Veteran's bilateral knee problems and chondromalacia and chondral defects and meniscal tears were specifically related to the 1983 inservice trauma; and that it was incorrect to state that the Veteran had been asymptomatic tor ten years, and that it was more effectively and accurate to state that the Veteran had experienced minimal symptoms such that he did not feel they warranted surgical intervention or more drastic treatment, and when those became symptomatic enough, the Veteran sought treatment and subsequently had surgical intervention.  That evidence is new, and relates to unproven elements of the previously denied May 1995 decision, showing the presence of current disabilities and nexus opinions to inservice occurrences.  Therefore, the Board finds that new evidence is also material.

Accordingly, the Board finds that the low threshold for reopening the claims for service connection for right and left knee disabilities has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The new evidence is material and the Veteran's claims for service connection for a right knee disability and a left knee disability are reopened.  To that extent only, those appeals are allowed.

Service Connection for Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2015).

The Veteran indicated on the record at the January 2016 Board hearing that he wanted to withdraw the issue of entitlement to service connection for tinnitus.  Therefore, there remains no allegation of error of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.



ORDER

New and material evidence having been received, the claim for service connection for a right knee disability is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a left knee disability is reopened.  To that extent only, the appeal is granted.

The appeal on the issue of entitlement to service connection for tinnitus is dismissed.


REMAND

Unfortunately, the claims for service connection for a right knee disability and a left knee disability must be remanded for additional development.  At the January 2016 hearing, it was noted by the Veteran's attorney that the July 2012 VA examination and opinion were conducted by a registered nurse and not by a medical doctor specializing in orthopedics or orthopedic surgery with the appropriate knowledge and experience to address the Veteran's medical situation.  The Veteran's own physician was a Board-certified orthopedic surgeon, who had diagnosed, operated on the Veteran, and provided medical opinions regarding the bilateral knee disabilities.  

Further, the July 2012 VA examination and opinion are inconsistent.  The examiner did not identify the assistive devices of neoprene and unloader braces prescribed for and used by the Veteran, which he testified to at the hearing.  The examiner conducted no imaging studies to determine the existence or extent of arthritis, even though the examiner had recorded a diagnosis of arthritis reported by the Veteran.  Additionally, the examiner's opinion stated that it relied on medical literature, but did not cite to any specific medical literature.

Accordingly, the Board finds that another VA examination is needed in order to have a complete factual foundation and corresponding medical opinion upon which to make a determination.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private medical records pertaining to any right and left knee disabilities, and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination with a medical doctor specializing in orthopedics or orthopedic surgery for the purpose of ascertaining the nature and etiology of any right knee disability.  The examiner must review the claims file and the report should indicate that review, including review of service records showing that the Veteran had no knee problems upon entrance in July 1981, the Veteran sustained injuries as a pedestrian in a motor vehicle accident while in service in April 1983 and that x-rays were ordered, crutches provided, with light duty for 5 days after 24 hours' rest; and that in August 1983 he was assessed with chondromalacia patella, given an ace wrap and strengthening exercises after reporting left knee pain worse upon running, and that he had experienced left knee trauma for 3 months, a June 1985 separation examination showing a history of bilateral knee trauma and noting x-rays, with no current problems upon separation.  All appropriate tests should be conducted.  The examiner should consider the Veteran's statements and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service, including the January 2016 hearing testimony of the Veteran, wherein he described self-medicating from 1985 to 1995 and using assistive devices/braces, the July 13, 1998 lay statement of the Veteran's military superior, the July 5, 1998 lay statement of the Veteran's military colleague, the June 1998 lay statement of the Veteran's father, and the Veteran's March 1995 lay statement and his statements as reported in the July 2012 VA examination.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record, including the May 2010, October 2001, and November 1999 private medical records and opinions.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability had its onset in or was caused by the Veteran's period of active service, to include an April 1983 motor vehicle accident, complaints of and treatment for knee disability in 1983, or to any other incident during service.  For the left knee, the examiner must review the claims file and the report should indicate that review, including review of service records showing that the Veteran had no knee problems upon entrance in July 1981, the Veteran sustained injuries as a pedestrian in a motor vehicle accident while in service in April 1983 and that x-rays were ordered, crutches provided, with light duty for 5 days after 24 hours' rest; and that in August 1983 he was assessed with chondromalacia patella, given an ace wrap and strengthening exercises after reporting left knee pain worse upon running, and that he had experienced left knee trauma for 3 months, a June 1985 separation examination showing a history of bilateral knee trauma and noting x-rays, with no current problems upon separation.  All appropriate tests should be conducted.  The examiner should consider the Veteran's statements and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service, including the January 2016 hearing testimony of the Veteran, wherein he described self-medicating his knees from 1985 to 1995 and using assistive devices/braces, the July 13, 1998 lay statement of the Veteran's military superior, the July 5, 1998 lay statement of the Veteran's military colleague, the June 1998 lay statement of the Veteran's father, and the Veteran's March 1995 lay statement and his statements as reported in the July 2012 VA examination.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record, including the May 2010, October 2001, and November 1999 private medical records and opinions, and the November 2012 private medical record/magnetic resonance imaging report with the impression of the left knee finding evidence of prior chondral sclerotic changes along the posterior articular undersurface of the medial femoral condyle.  Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability had its onset in or was caused by the Veteran's period of active service, to include an April 1983 motor vehicle accident, complaints of and treatment for left knee disability in 1983, or to any other incident during service.

3.  Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


